Citation Nr: 1546756	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  99-11 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected gastrointestinal disorder, characterized as irritable bowel syndrome and non-ulcer dyspepsia.


REPRESENTATION

Appellant represented by:	Linda R. Stone, Agent


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran had active service from August 1952 to May 1956 and from December 1957 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board issued a decision in May 2012, which, in part, denied the Veteran's increased rating claim.  The Veteran appealed the portion of the Board's May 2012 decision that denied entitlement to an increased rating for a gastrointestinal disorder to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2013 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the Motion by an Order dated in May 2013.  The Veteran's claim was again denied by a June 2014 Board decision, and the Veteran again appealed to the Court.  In an Order dated in August 2015, the Court, vacated the June 2014 Board decision, and remanded the case to the Board for readjudication pursuant to a Joint Motion for Remand.

The May 2012 Board decision also remanded to the RO the issues of service connection for sleep apnea and chronic obstructive pulmonary disease.  Those issues have not yet been returned to the Board and remain pending at the RO; they will be the subject of a later decision, if necessary.

Although in June 2013 the Veteran requested a personal hearing with a Veterans Law Judge, the Veteran withdrew his hearing request in September 2013.  38 C.F.R. § 20.704(e) (2015).

The Board notes that the Veteran executed a new VA Form 21-22, Appointment    of Individual as Claimant's Representative, in April 2015, naming the agent listed on the cover page as his representative without limitations.  Although the Veteran's prior attorney representative has recently submitted additional statements, the Veteran's submission of the April 2015 VA Form 21-22 effectively revoked the attorney's representation of the Veteran.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Upon review, an October 2015 VA examination inquiry indicates that a VA Disability Benefits Questionnaire (DBQ) examination was requested on October 9, 2015, to evaluate the Veteran's service-connected gastrointestinal disorder, characterized as irritable bowel syndrome and non-ulcer dyspepsia.  The Board recognizes that the VA examination requested may have an impact on the Veteran's overall disability rating.  Therefore, the examination report, once conducted, should be associated with the claims file and be considered in conjunction with the Veteran's appeal for a higher rating for his gastrointestinal disorder. 

On remand, relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide authorization forms with the names, addresses, and approximate dates of treatment of any private health care providers who have recently treated him for his service-connected gastrointestinal disorder, characterized as irritable bowel syndrome and non-ulcer dyspepsia, to specifically include treatment records from Dr. Jeffrey Carls.  After securing any necessary release, the AOJ should request any relevant records identified. 
 
 2.  Relevant ongoing VA treatment records dating since February 2014 should be obtained and associated with the claims file.

3.  Once the VA DBQ gastrointestinal examination, requested on October 9, 2015, has been completed associate the examination report with the claims file.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





